DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017/115840 to Tanabe, relying on US Pub No. 2019/0016079 to Tanabe as the English language equivalent, in view of US Pub No. 2016/0295971 to Arnese and USPN. 8,263,707 to Datta.
Regarding Claims 2-16 and 21-24

	Tanabe does not appear to teach the inclusion of a textile mechanically bonded to one or both sides of the plate. However, Arnese teaches a sole structure comprising a resin plate and a textile which is attached without glue or adhesive (mechanically bonded ) to said plate (Arnese, abstract, paragraphs [0114], [0116], [0121]). Arnese teaches that utilizing said textile results in a total weight of the sole lower than conventional sole structures and improved stability and stiffness (Id., paragraphs [0042]-[0043]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the conventional sole structure of Tanabe, and to include the textile component of Arnese, motivated by the desire to form a conventional sole structure having improved stability and stiffness without increasing the weight of the sole structure.
	Tanabe does not appear to teach the inclusion of a resin modifier. However, Datta teaches a polyolefin copolymer and polymeric resin modifier blend consisting essentially of a polyolefin resin modifier (A) in an amount of 1-20 wt.% , which overlaps the claimed range of about 10% or less, and a polyolefin random copolymer (B) (Datta, abstract, claim 1). Datta teaches that the modifier comprises about 5 to about 14% of ethylene repeat units (formula 1a) , which overlaps the claimed range of 10 to 15% (Id.). Datta teaches that the polyolefin random 
Regarding Claims 2-3
Regarding the ability to ass a flex test and abrasion without a significant amount of abrasion loss, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding Claims 7-9
	Regarding claims 7-9, the claims are dependent from claim 16 which recites that the composition comprises optionally a clarifying agent.  Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.  MPEP 608.01(i).  The claims are interpreted as "when" the composition comprises the clarifying agent, "then" the composition comprises the limitations set forth in 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/VINCENT TATESURE/Primary Examiner, Art Unit 1786